DETAILED ACTION
Applicant's response, filed 28 September 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 and 12-31 are currently pending and under exam herein.
	Claim 11 has been cancelled.
	Claim 31 is newly added.

Priority
	The instant application claims the benefit of domestic priority to US provisional application 62/407,987, filed 13 October 2016.  Priority is acknowledged for each of claims 1-10 and 12-31.  

Claim Rejections - 35 USC § 112
	With respect to the outstanding rejection pertaining to the terminology, “substantially aligned” and “approximate number” , the outstanding rejection is hereby withdrawn after further 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
1): yes, the claims are directed to a method and system for determining whether tissue contains a biomarker indicative of disease status.
Abstract ideas: 
With respect to step (2A)(1) the claims are directed to abstract ideas.  The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for “determining”). 
The claim steps directed to abstract ideas are as follows: 
	Claims 1, 19, and 27: “identifying…a corresponding RNA sequence”; “aligning…by comparing a genomic location...”; “determining one or more characteristics of each RNA sequence”; “identifying…by determining…whether the RNA sequence is substantially aligned with exactly one corresponding gene sequence…”; identifying an origin species of each species-specific RNA sequence by determining whether the corresponding RNA sequence is aligned to a gene sequence of the combined reference genome associated with the first genome of the first species or the second genome of the second species”; “quantifying an abundance level of each 
	Dependent claims 2-10, 12-18, 20-26, and 28-31 recite additional steps that further limit the judicial exceptions of the independent claims and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  

Natural Phenomena
In addition to being directed to abstract ideas, as recited above, the claims further include recitations directed to the natural correlation of biomarkers to disease, and thus are directed to natural principles.  

Analysis:
With respect to the abstract ideas to which the claims are directed, the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance in the mind because the steps involve nothing more than instructions for performing “identification” and  “determination” without specific methodology involved in said operations. Thus, under the BRI, making an identification and a determination given the appropriate data are reasonably interpreted as mental operation.  For example, “identifying species-specific RNA sequences” could be done by assessment using pen and paper given the appropriate sequence data.  There are no limits on length of sequence data or number of sequences aligned.    
2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claims 1, 19, and 27: “obtaining a plurality of exosomes from a sample of bodily fluid…” Dependent claims recite steps that further limit the recited additional elements in the claims, such as further steps directed to administering therapy (claim 13); obtaining samples and isolating samples (claim 15); PCR (claim 16).  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining exosomes” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “a system” and “processing circuitry”  do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-10 and 12-31, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, Chaput et al. (Semin Immunopathol (2011) Vol. 33:419-440; IDS reference) teaches that steps directed to isolation of exosomes are routine, well-understood and conventional in the art (page 421). Chaput et al. teach an overview of the principles of exosome isolation, wherein “exosomes” are purified from cell culture supernatants or biological fluids (p. 421-422).  Chaput et al. further teach exosomes that are secreted by tumor cells (pages 429; 430) and potential uses of exosomes as diagnostic tools for biological markers (page 433).  
Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological 
	With respect to claims 1-10 and 12-31, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III); see also DDR Holdings (Fed. Cir. 2014).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the claims as now amended include steps that integrate the alleged abstract idea of mental processes and natural phenomena into a practical application of “cell-free nucleic acid biomarker identification for diseases or conditions for which there are cell lines that grow as xenografts, or patient derived xenografts” and that the recited subject matter describes specifically how to perform this biomarker identification through the “use of reconstructed hybrid genomes…and bioinformatics approaches to identify mRNAs expressed 
It is respectfully submitted that this is not persuasive.  The instant claims do not contain any such steps of identification of diseases or conditions of cell lines growing as xenografts or patient derived xenografts in any practical manner.  Rather, the claims include only steps of “determining whether the tissue contains a biomarker that indicates disease or a response to a tissue or a response of the tissue to transplantation.  There are no active steps of actually performing any of those steps.  “Determining” as described above, is, itself, a judicial exception.
2. Applicant further includes that such amendments address technical issues pertaining to “obtaining a plurality of exosomes from a sample of bodily fluid derived from a host organism of a first species” in which “the host organism comprises tissue derived from a donor organism of a second species” and “aligning each RNA sequence to a combined reference genome by comparing a genomic location of each corresponding RNA sequence with a genomic location of a gene sequence of the combined reference genome”.  Applicant adds that the use of a sample from a host organism that include tissue derived from a donor organism may “account for coordinated transcriptional regulation of multiple genes, overcoming deficiencies of single biomarkers”.  In addition, Applicant avers that biomarkers can be used for disease diagnosis or analysis of disease behavior.  However, none of those steps are actually claimed, wherein any specific behavior analysis takes place in any applied manner.   How, for example, does an “abundance level” indicate a disease status?
3.  Applicant includes that additional elements of claim 1 recite specific solutions rooted in computer technology to overcome issues in identifying and analyzing cell-free nucleic acid biomarkers by, for example, analyzing exosomes from a sample.  However, this is not persuasive 

 Claim Rejections - 35 USC § 103
The outstanding rejections under 35 USC 103 are hereby withdrawn in view of the claim amendments presented herein.  In particular, the prior art does not teach or fairly suggest the steps whereby a sample of exosomes from bodily fluid derived from a host organism of a first species in which the host organism includes tissue derived from a donor organism of a second species is obtained, wherein alignment is performed against a combined reference genome and identification of a species-specific RNA sequence is performed as instantly claimed.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631